Rugg, C.J.
The plaintiff is a duly organized corporation, operating a railroad between Worcester and Springfield in *500this Commonwealth and having a large capital invested therein; the defendant, a corporation operating motor buses on public highways for the carriage of passengers. A temporary injunction was issued on August 24, 1925, restraining the defendant from operating buses for the transportation of passengers for hire within and through the town of Palmer without any license as required by G. L. c. 159, §§ 45-48 B, St. 1925, c. 280, § 2. On September 5, 1925, and thereafter, the defendant operated buses for the carriage of passengers for hire on a regular schedule between Worcester and Springfield, passing through Palmer and Monson. At the trial the defendant contended and the plaintiff disputed that all its buses were operated to points in the State of Connecticut. The defendant has no license from the selectmen of Palmer or from the selectmen of Monson. It has no certificate of public necessity and convenience from the department of public utilities to operate buses between Worcester and Springfield through Palmer. It has filed no bond with the town of Palmer or the town of Monson. It has proper licenses and certificate to operate buses between Worcester and the Palmer fine. The route of the defendant’s buses in general is parallel with the line of the plaintiff’s railroad. The defendant competes with the plaintiff for passenger traffic and has caused it loss of substantial revenue. The trial court was unable to find “how many, if any, of the buses” of the defendant make continuous trips from Worcester through to any part of the State of Connecticut, or what proportion of passengers make such through trip, but found that the great bulk of the carriage is intrastate. He decided that the facts did not “require or warrant a finding that the defendant 'is engaged in the carrying of passengers for hire interstate,’ ” and was fully satisfied that the defendant was not engaged in the carriage of passengers exclusively interstate.
The plaintiff is entitled to prevail. The findings all appear to have been justified and the order as to final decree was right. They were in conformity to the law and the statutes. The order for permanent injunction was not more broad than required by the facts. The governing principles *501of law have been amplified in recent decisions and need not be restated. New York, New Haven & Hartford Railroad v. Deister, 253 Mass. 178. Barrows v. Farnum’s Stage Lines, Inc. 254 Mass. 240. Boston & Maine Railroad v. Cate, 254 Mass. 248. Boston & Maine Railroad v. Hart, 254 Mass. 253. Commonwealth v. Potter, 254 Mass. 271. These adjudications demonstrate that there is no unwarrantable interference with interstate commerce in the controlling statutes and in the decree ordered. Interstate Busses Corp. v. Holyoke Street Railway, 273 U. S. 45.
The prehminary injunction was issued on August 24,1925, and the operation of the buses was resumed on September 5, 1925, and continued thereafter. The defendant corporation rightly was adjudged to be in contempt. The petition for attachment for contempt alleged that the defendant Conlin was the president of the defendant corporation and the person upon whom the notice for temporary injunction was served. These allegations were admitted by the answer. It was further alleged that Conlin was “the officer in charge” of the business of the defendant. As to this allegation the answer merely denied that he was “the officer in complete charge of the defendant’s business.” This petition also alleged that “the defendant and its president, Thomas F. Conlin,” were operating its buses in violation of the terms of the injunction. The answer to this paragraph set out in detail what the defendant corporation was doing, but did not deny that whatever was done was by direction of its president. The adjudication that he was in contempt was warranted.

Findings and orders to stand.